DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 11/24/20 .  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beavers et al .( US Patent 10,742,812 B1, hereinafter “Beavers”)  and further in view of  Work et al.( US Patent Application Publication 2013/0212033 A1, hereinafter “Work”)
 	As to claim 1, Beavers  teaches a method performed by a computer apparatus, the method comprising: providing a video chat with another user selected through real-time matching based on a request from a user of the computer apparatus (Beavers Fig.5A and col 10, lines 25-35 teaches property owner  may be prompted to select a property type. Beavers Fig.5E-5F teaches video call); and using a plurality of reputation badges representing different reputation information in the video chat.( Beavers Fig.5E-5F teaches video call with plurality of icons 507 at the bottom of the video screen)
 	Beavers teaches using a plurality of icons representing different information in the video chat but fails to expressly teach using a plurality of reputation badges representing different reputation information in the video chat.
 	However, Work teaches plurality of reputation badges.(Work Fig.4 and par [0115] teaches plurality of reputation indicators)
 	 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Beavers and Work to achieve the claimed invention. One would have been motivated such combination to enhance the ability of searchers to find targets .(Work par [0043])
	 	As to claim 2, Beavers and Work teach the method of claim 1, wherein the using comprises: displaying a reputation badge list comprising the plurality of reputation badges on a video chat screen based on a reputation badge list request received from the user; transmitting an indication of a reputation badge selected by the user from the reputation badge list to a computer apparatus of the other user; and displaying the selected reputation badge on the video chat screen.( Beavers Fig.5E-5F teaches video call  and Work par [0044] teaches user can request endorsements from and offer endorsements to other users in the system. Work Fig.4 and par [0115] teaches plurality of reputation indicators)  	As to claim 3 , Beavers and Work teach the method of claim 2, wherein the using comprises: receiving an indication of a single reputation badge from among the plurality of reputation badges from the computer apparatus of the other user; and displaying the received reputation badge on the video chat screen.( Beavers Fig.5E-5F teaches video call  and Work par [0044] teaches user can request endorsements from and offer endorsements to other users in the system.) 	As to claim 4 , Beavers and Work teach the method of claim 3, wherein the reputation badge list request is received from the user based on a user interaction with a badge list user interface element, and wherein the displaying the received reputation badge further comprises updating the badge list user interface element to include an icon corresponding to the single reputation badge.(Work par [0115] teaches search results display include plurality of reputation indicators)

 	As to claim 5 , Beavers and Work teach the method of claim 2  wherein each of the plurality of reputation badges is selectable for the other user up to a threshold number of times during the providing of the video chat. (Work par [0106] teaches depending upon the range in which the user’s aggregate score falls, a particular reputation indicator will be displayed  in indicate the reputation category) 	 	As to claim 6 , Beavers and Work teach the method of claim 1, further comprising displaying a preview of a front camera of the computer apparatus on a matching wait screen displayed during a matching wait time that is temporally interposed between the request being received and a start of the video chat.(See Beavers Fig.5 and col 10, lines 39-45 teaches the property owner may be notified that he will soon be connected to an adjuster)
  
 	As to claim 7 , Beavers and Work teach the method of claim 1 further comprising displaying at least one piece of additional content on a matching wait screen during a matching wait time that is temporally interposed between the request being received and a start of the video chat. (Beavers col 13, lines 30-55 teaches if the wait times exceed a threshold, then the system may present one or more clients with a screen comprising option to request a call back)	
 	As to claim 8 , Beavers and Work teach the method of claim 7, wherein the displaying of the at least one piece of additional content comprises: determining whether an estimated matching wait time of the real-time matching exceeds a preset period of time; and displaying the at least one piece of additional content on the matching wait screen based on determining the estimated matching exceeds the preset period of time, and wherein the at least one piece of additional content is determined based on the estimated matching wait time. (Beavers col 13, lines 30-55 teaches if the wait times exceed a threshold, then the system may present one or more clients with a screen comprising option to request a call back)	
 	 	As to claim 9 , Beavers and Work teach method of claim 1, further comprising: displaying a reputation badge list comprising the plurality of reputation badges on a matching wait screen during a matching wait time that is temporally interposed between the request being received and a start of the video chat; and identifying the other user based on a type of a reputation badge selected by the user from the reputation badge list.( Beavers Fig.5 and col 10, lines 39-45 teaches the property owner may be notified that he will soon be connected to an adjuster. Work par [0115] teaches search results display include plurality of reputation indicators) 	As to claim 10 , Beavers and Work teach method of claim 9, wherein the other user is selected from a user group of which a cumulative count for the type of the reputation badge selected by the user exceeds a threshold number based on cumulative reputation information of each user.(Work par [0106] teaches depending upon the range in which the user’s aggregate score falls, a particular reputation indicator will be displayed  in indicate the reputation category) 	As to claim 11 , Beavers and Work teach the method of claim 1, further comprising: displaying profile information comprising cumulative reputation information about the other user based on a profile information request received from the user.(Work Fig.5 and par [0124] teaches a simple score showing the number of endorsements received by the user may be displayed) 	As to claim 12 , Beavers and Work teach the method of claim 11, wherein the displaying of the profile information comprises displaying a plurality of types of reputation badges acquired by the other user and a cumulative count for each of the plurality of types on a profile screen of the other user.(Work Fig.5)  	As to claim 13 , Beavers and Work teach the method of claim 11, wherein the displaying of the profile information comprises displaying, over a profile screen of the other user, a layer indicating a reputation badge acquired by the other user. (Work Fig.5)
 
	Claim 14 merely recite a non-transitory computer readable medium storing instructions that when executed by one or more processor , perform the method of claim 1. Accordingly, Beavers and Work teach every limitation of claim 14 as indicates in the above rejection of claim 1.

 	Claim 15 merely recite an apparatus to perform the method of claim 1. Accordingly, Beavers and Work teach every limitation of claim 15 as indicates in the above rejection of claim 1.

 	As to claim 16 , Beavers and Work teach the computer apparatus of claim 15, wherein the at least one processor is further configured to execute computer-readable instructions stored in the memory to:

 	control a reputation badge list comprising the plurality of reputation badges to be displayed on the video chat screen based on a reputation badge list request received from the user according to a user interaction with a badge list user interface element, control an indication of a reputation badge selected by the user from the reputation badge list to be transmitted to the electronic device of the other user, control the selected reputation badge to be displayed on the video chat screen, ( Beavers Fig.5E-5F teaches video call  and Work par [0044] teaches user can request endorsements from and offer endorsements to other users in the system.) 	control, based on an indication of a single reputation badge from among the plurality of reputation badges being received from the electronic device of the other user, the received reputation badge to be displayed on the video chat screen, and update the badge list user interface element to include an image corresponding to the single reputation badge. (Work par [0115] teaches search results display include plurality of reputation indicators)

 	As to claim 17 , Beavers and Work teach the computer apparatus of claim 15, wherein the at least one processor is further configured to execute computer-readable instructions stored in the memory to control any one or any combination of a preview of a front camera of the computer apparatus and a piece of additional content to be displayed on a matching wait screen during a matching wait time that is temporally interposed between the request being received and a start of the video chat. (Beavers Fig.5 and col 10, lines 39-45 teaches the property owner may be notified that he will soon be connected to an adjuster)
  


 	As to claim 18 , Beavers and Work teach the computer apparatus of claim 17, wherein the at least one processor is further configured to: 
 	execute computer-readable instructions stored in the memory to select the at least one piece of additional content based on an estimated matching wait time and transfer the selected additional content to the computer apparatus of the user, and display the at least one piece of additional content on the matching wait screen based on the estimated matching wait time exceeding a preset period of time. (Beavers col 13, lines 30-55 teaches if the wait times exceed a threshold, then the system may present one or more clients with a screen comprising option to request a call back)	

 	As to claim 19 , Beavers and Work teach the computer apparatus of claim 15, wherein the at least one processor is further configured to execute computer-readable instructions stored in the memory to: control a reputation badge list comprising the plurality of reputation badges to be displayed on a matching wait screen during a matching wait time that is temporally interposed between the request being received and a start of the video chat based on the request, and identify the other user based on a type of a reputation badge selected by the user from the reputation badge list.(  Beavers Fig.5 and col 10, lines 39-45 teaches the property owner may be notified that he will soon be connected to an adjuster. Work par [0115] teaches search results display include plurality of reputation indicators)

 	As to claim 20 , Beavers and Work teach the computer apparatus of claim 15, wherein the at least one processor is further configured to execute computer-readable instructions stored in the memory to:
 	control profile information comprising cumulative reputation information about the other user to be displayed on the video chat screen based on a profile information request from the user, identify a cumulative count for each of a plurality of types of reputation badges to be displayed on a profile screen of the other user, and control a layer indicating a reputation badge acquired by the other user to be displayed over the profile screen of the other user. (See Work Fig.5)

Conclusion	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175